Morton, J.
The parties having submitted their case to arbitration, and a majority of the arbitrators having made an award, which is according to the submission and is unobjectionable upon its face, the award is primd facie binding and conclusive upon the parties. The burden of proof is upon the plaintiff who seeks to avoid it. Upon examining the plaintiff’s objections to the award, and the offer of proof made by him in support of his objections, we are unable to see that they disclose any fraud, collusion or other misconduct on the part of the arbitrators, which ought to avoid the award. All the material facts which the plaintiff offered to prove are, that after the hearing, while the arbitrators were in consultation, the chairman expressed in a decided manner his views of the law of the case; that one of the arbitrators stated that he should rely upon the chairman’s knowledge of the law; that the other arbitrator dissented from the chairman; that there was a heated and unfriendly discussion between the chairman and dissenting arbitrator, and that after-wards the other two arbitrators refused to discuss the question further with him. It was the right and duty of the chairman to express his opinion of the law, and it was exclusively within the discretion of each associate arbitrator to decide how far he would rely upon that opinion. It was also clearly within the discretion of the majority of the arbitrators to determine how long they would continue the discussion of the case. The further fact alleged, that two of the arbitrators became excited during the discussion, furnishes no reason for setting aside the award deliberately made by the majority. No error is shown in the ruling of the Superior Court refusing to set aside the award and ordering judgment thereon for the defendant.

Exceptions overruled.